 

--------------------------------------------------------------------------------

Exhibit 10.4
 


REPAYMENT GUARANTY


THIS REPAYMENT GUARANTY (as amended, modified, extended, and renewed from time
to time, the “Guaranty”), dated as of March 14, 2007, is made by FRANKLIN COVEY
PRINTING, INC., a Utah corporation, FRANKLIN DEVELOPMENT CORPORATION, a Utah
corporation, FRANKLIN COVEY TRAVEL, INC., a Utah corporation, FRANKLIN COVEY
CATALOG SALES, INC., a Utah corporation, FRANKLIN COVEY CLIENT SALES, INC., a
Utah corporation, FRANKLIN COVEY PRODUCT SALES, a Utah corporation, FRANKLIN
COVEY SERVICES, L.L.C., a Utah limited liability company, and FRANKLIN COVEY
MARKETING, LTD., a Utah limited partnership (individually and collectively, as
the context requires, and jointly and severally, “Guarantor”), in favor of
JPMORGAN CHASE BANK, N.A., a national banking association (“Lender”), in
conjunction with the Loan made to FRANKLIN COVEY CO., a Utah corporation
(“Borrower”), by Lender pursuant to the Loan Agreement.
 
1.  DEFINITIONS. Except as otherwise provided in this Guaranty, all terms
defined in the Loan Agreement shall have the same meaning when used in this
Guaranty. In addition, the following terms shall have the following meanings:
 
(a)  “Change of Control” (a) means the closing of a sale or other disposition of
all or substantially all of Guarantor’s assets; (b) shall be deemed to have
occurred at such time as a “person” or “group” (within the meaning of Sections
13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended), becomes
the “beneficial owner” (as defined in Rule 13d3 under the Securities Exchange
Act of 1934, as amended), directly or indirectly, of more than fifty percent
(50%) of the total voting power of all classes of stock then outstanding of
Guarantor entitled to vote in the election of directors; or (c) Guarantor’s
merger into or consolidation with any other entity, or any other reorganization
or transfer, directly or indirectly, of the ownership interests in Guarantor, in
which the holders of the outstanding ownership interests in Guarantor
immediately prior to such transaction receive or retain, in connection with such
transaction on account of their ownership interests, ownership interests
representing less than fifty percent (50%) of the voting power of the entity
surviving such transaction; provided, however, that a Change of Control shall
not include a merger effected exclusively for the purpose of changing the
domicile of Guarantor or a merger of a Guarantor into Borrower or another
Guarantor.
 
(b)  “Guarantor Loan Documents” means this Guaranty and any other guaranties,
agreements, documents, or instruments now or hereafter executed by Guarantor
evidencing, guarantying, securing or otherwise related to the Guarantor
Obligations or the Loan, as this Guaranty and such other guaranties, agreements,
documents, and instruments may be amended, modified, extended, renewed, or
supplemented from time to time.
 
(c)  “Guaranty” means this Guaranty, as it may be amended, modified, extended,
and renewed, from time to time.
 
(d)  “Loan” means a revolving line of credit in the maximum principal amount of
EIGHTEEN MILLION AND NO/100 DOLLARS ($18,000,000.00) made to Borrower by Lender
pursuant to the Loan Agreement.
 
(e)  “Loan Agreement” means that certain Revolving Line of Credit Agreement of
approximate even date herewith between Borrower and Lender, as amended,
modified, extended or renewed from time to time.
 
(f)  “Loan Party” means Borrower, Guarantor, and each other person that from
time to time is obligated to Lender under any Loan Document or grants any of the
Collateral.
 
(g)  “Obligations” means the following:
 
(i)  Payment of principal, interest, costs, expenses, fees, and other amounts
under the Note or other Loan Documents;
 
(ii)  Payment of all other amounts payable from time to time by Borrower under
the Loan Documents; and
 
(iii)  The prompt and complete performance of the obligations of Borrower, as
set forth in the Loan Agreement and other Loan Documents.
 
(h)  Actions by Lender. Unless otherwise expressly provided in this Guaranty,
all determinations, consents, approvals, disapprovals, calculations,
requirements, requests, acts, actions, elections, selections, opinions,
judgments, options, exercise of rights, remedies or indemnities, satisfaction of
conditions or other decisions of or to be made by Lender under this Guaranty
shall be made in the reasonable discretion of Lender. Any reference to Lender’s
“sole and absolute discretion” or similar phrases has the meaning represented by
the phrase “sole and absolute discretion, acting in good faith”.
 
2.  GUARANTY. FOR GOOD AND VALUABLE CONSIDERATION, THE RECEIPT AND SUFFICIENCY
OF WHICH GUARANTOR ACKNOWLEDGES, GUARANTOR UNCONDITIONALLY AND IRREVOCABLY, AND
JOINTLY AND SEVERALLY, GUARANTEES THE FULL PAYMENT AND PERFORMANCE WHEN DUE, BY
ACCELERATION OR OTHERWISE, OF EACH AND ALL OBLIGATIONS. GUARANTOR AGREES THAT
IMMEDIATELY UPON A FAILURE IN PAYMENT OR PERFORMANCE WHEN DUE OF ANY OR ALL
OBLIGATIONS, GUARANTOR WILL PAY TO LENDER THE FULL AMOUNT OF, OR PERFORM IN
FULL, SUCH OBLIGATIONS. ALL PAYMENTS UNDER THIS GUARANTY SHALL BE MADE TO LENDER
IN LAWFUL MONEY OF THE UNITED STATES OF AMERICA AT THE ADDRESS OF LENDER
DESIGNATED IN THE LOAN AGREEMENT OR SUCH OTHER LOCATION AS LENDER MAY DESIGNATE
IN WRITING. ANY AMOUNT PAYABLE UNDER THIS GUARANTY NOT PAID WHEN DUE, AND ANY
JUDGMENT FOR SUCH AN AMOUNT AND INTEREST THEREON, SHALL BEAR INTEREST AT THE
DEFAULT INTEREST RATE FROM THE DUE DATE OR SUCH JUDGMENT DATE, RESPECTIVELY,
UNTIL SUCH AMOUNT AND INTEREST THEREON ARE PAID IN FULL. GUARANTOR AGREES TO PAY
SUCH INTEREST ON DEMAND. ALL OF GUARANTOR’S OBLIGATIONS HEREUNDER WILL BE PAID
AND PERFORMED BY GUARANTOR WITHOUT COUNTERCLAIM, DEDUCTION, DEFENSE, DEFERMENT,
REDUCTION, OR SET-OFF (all of the foregoing obligations of Guarantor and any and
all other obligations, duties and responsibilities of Guarantor hereunder shall
be referred to herein collectively as the “Guarantor Obligations”).
 
3.  SECURITY. Payment and performance of the Guarantor Obligations by Guarantor
shall be secured by a Security Agreement of even date herewith by and between
Guarantor and Lender, creating a first priority security interest in all
personal property assets of each Guarantor.
 
4.  GUARANTOR REPRESENTATIONS AND WARRANTIES. Guarantor represents and warrants
to Lender as of the date of this Guaranty:
 
(a)  Organization and Powers. Guarantor is either a corporation, a limited
liability company, or a limited partnership duly organized and validly existing
under the laws of the State of Utah. Guarantor has all requisite power and
authority, rights and franchises to own and operate its properties, to carry on
its business as now conducted and as proposed to be conducted, and to enter into
and perform this Guaranty and the other Loan Documents to which it is a party.
The address of Guarantor’s chief executive office and principal place of
business is c/o Franklin Covey Co, 2200 West Parkway Blvd., Salt Lake City, Utah
84119.
 
(b)  Good Standing. Guarantor has made all filings and is in good standing in
the State of Utah, and in each other jurisdiction in which the character of the
property it owns or the nature of the business it transacts makes such filings
necessary and where failure to make such filings would result in a Material
Adverse Change.
 
(c)  Authorization. The execution, delivery and performance of the Guarantor
Loan Documents by Guarantor are within Guarantor’s corporate, limited liability
company or partnership powers and have been duly authorized by all necessary
action by Guarantor and its directors, shareholders, members, managers and
partners, as applicable.
 
(d)  No Conflict. The execution, delivery and performance of the Guarantor Loan
Documents by Guarantor will not violate (1) any provision of the Guarantor
Operating Documents; (2) any legal requirement affecting Guarantor or any of
Guarantor’s respective properties except where a violation of such requirement
would not result in a Material Adverse Change; or (3) any agreement to which
Guarantor is bound or to which Guarantor is a party, except where a violation of
any such agreement would not result in a Material Adverse Change, and will not
result in or require the creation (except as provided in or contemplated by this
Guaranty and the Loan Agreement) of any Lien or Encumbrance upon any of such
properties.
 
(e)  No Approvals, etc. All governmental or regulatory orders, consents,
permits, authorizations and approvals required for the present use and operation
of the Guarantor’s business and the Collateral pledged by Guarantor have been
obtained and are in full force and effect, except where failure to obtain such
orders, consents, permits, authorizations or approvals would not result in a
Material Adverse Change. To the knowledge of Guarantor, no additional
governmental or regulatory actions, filings or registrations with respect to the
Guarantor’s business and the Collateral pledged by Guarantor, and no approvals,
authorizations or consents of any trustee or holder of any Indebtedness or
obligation of Guarantor are required for the due execution, delivery and
performance by Guarantor of their respective duties and obligations under the
Guarantor Loan Documents.
 
(f)  Binding Obligations. This Guaranty and the other Guarantor Loan Documents
have been duly executed by Guarantor, and are the legally valid and binding
obligations of Guarantor, enforceable against Guarantor in accordance with their
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar Requirements of Laws affecting creditors’
rights generally and by general principles of equity.
 
(g)  Solvency. After giving effect to this Guaranty, Guarantor is solvent. As
used in the preceding sentence, “solvent” means, with respect to any person,
that at the time of determination:
 
(i)  the fair value of its assets, both at fair valuation and at present fair
saleable value, is in excess of the total amount of its liabilities, including,
without limitation, contingent claims; and
 
(ii)  it is then able and expects to be able to pay its debts as they mature;
and
 
(iii)  it has capital sufficient to carry on its business as conducted and as
proposed to be conducted.
 
Contingent liabilities (such as litigation, guaranties, including but not
limited to this Guaranty, and pension plan liabilities) shall be computed at the
amount which, in light of all the facts and circumstances existing at the time,
represents the amount which can reasonably be expected to become an actual or
matured liability.
 
(h)  Inducement. Guarantor acknowledges and agrees that this Guaranty is being
executed and delivered in connection with, and as an inducement for Lender to
extend, various credit accommodations to Borrower that are beneficial to the
ongoing business and operations of Borrower and Guarantor.
 
5.  GUARANTOR COVENANTS. Until the Obligations are paid and performed in full,
Guarantor agrees that, unless Lender otherwise agrees in writing in Lender’s
absolute and sole discretion:
 
(a)  Keeping Informed About Borrower and Transaction. Guarantor understands the
Obligations and the Guarantor Obligations and has had access to information
about the financial condition of Borrower and the ability of Borrower to perform
the Obligations. Guarantor assumes responsibility for acquiring and maintaining
all necessary information concerning the financial condition of the Borrower,
and any and all endorsers and other guarantors of any instrument or document
evidencing all or any part of the Obligations, and of all other circumstances
bearing upon the risk of nonpayment of the Obligations or any part thereof that
diligent inquiry would reveal, and Guarantor hereby agrees that Lender shall
have no duty to advise Guarantor of information known to Lender regarding such
condition or circumstances.
 
(b)  Transfer of Assets. Unless such action would result in a Material Adverse
Change (without taking into consideration subsections (iii) and (iv) of the
definition of Material Adverse Change), Guarantor may sell, convey, transfer,
assign or dispose of Guarantor’s properties or assets, or any right, title or
interest, or any part thereof, or enter into any lease covering all or any
portion thereof or an undivided interest therein, either voluntarily,
involuntarily, or otherwise; provided, however, that Guarantor shall not sell,
transfer, lease, or otherwise dispose of all or any substantial part of its
properties or assets other than such a sale, transfer, lease or disposition to
Borrower or another Guarantor.
 
(c)  Change of Control. Without the prior written consent of Lender, which
consent will not be unreasonably withheld or delayed, Guarantor shall not cause,
permit, or suffer any Change of Control to occur.
 
6.  SPECIAL PROVISIONS.
 
(a)  Nature of Guaranty. This Guaranty is absolute, continuing, irrevocable, and
unconditional. This Guaranty is a guaranty of payment and performance when due
and not of collection. This Guaranty shall be effective and remain in full force
and effect until all Obligations are paid and performed in full, regardless of
(i) the genuineness, regularity, legality, validity, or enforceability of any or
all of the liens and encumbrances securing the Obligations, the Loan Documents,
or the Obligations, (ii) any law, regulation, or rule (federal, state, or local)
or any action by any Governmental Authority discharging, reducing, varying the
terms of payment, or otherwise modifying any of the Obligations or any of the
liens and encumbrances securing the Obligations, or (iii) the death,
dissolution, or liquidation of Borrower or any Guarantor.
 
(b)  Enforcement Against Guarantor Without Other Action. Lender, in its sole and
absolute discretion, may enforce this Guaranty against any Guarantor without
first having sought enforcement of any Loan Documents against Borrower, any
other Guarantor, or any collateral.
 
(c)  Events Not Affecting Guarantor Obligations. The following shall not affect,
impair, or delay the enforcement of this Guaranty, regardless of the impact upon
any contribution, exoneration, indemnification, reimbursement, subrogation, and
other rights of Guarantor:
 
(i)  The bankruptcy, death, disability, dissolution, incompetence, insolvency,
liquidation, or reorganization of Borrower.
 
(ii)  Any defense of Borrower to payment or performance of any or all
Obligations, or enforcement of any or all liens and encumbrances securing the
Obligations on this Guaranty.
 
(iii)  The disallowance, discharge, modification of the terms of, reduction in
the amount of, or stay of enforcement of any or all Obligations, or any or all
liens and encumbrances securing the Obligations, in any bankruptcy, insolvency,
reorganization, or other legal proceeding or by any law, ordinance, regulation,
or rule (federal, state, or local).
 
(iv)  The cessation of liability of Borrower for any or all Obligations without
full satisfaction of such Obligations.
 
(d)  Acts and Omissions of Lender Not Affecting this Guaranty. The following
acts and omissions of Lender, in each case in its sole and absolute discretion,
shall not affect, delay, or impair this Guaranty, regardless of the impact upon
any contribution, exoneration, indemnification, reimbursement, subrogation, or
other rights of Guarantor:
 
(i)  Lender may compromise, delay enforcement, fail to enforce, release, settle,
or waive any or all Obligations of Borrower or any or all rights and remedies of
Lender against Borrower.
 
(ii)  Lender may make advances, issue letters of credit, or grant other
financial accommodations for Borrower without requiring satisfaction of all
conditions precedent in the Loan Documents.
 
(iii)  Lender may obtain, substitute, and release collateral or additional
collateral for the Obligations or this Guaranty.
 
(iv)  Lender may fail to perfect, fail to protect the priority of, and fail to
insure any or all liens and encumbrances in such collateral.
 
(v)  Lender may fail to inspect, insure, maintain, preserve, or protect any or
all such collateral.
 
(vi)  Lender may enforce, compromise, delay enforcement, fail to enforce,
settle, or waive any rights and remedies of Lender as to any or all such
collateral.
 
(vii)  Lender may assemble, sell, or otherwise dispose of any collateral in any
manner and order Lender determines in its absolute and sole discretion, and
disposition may be for no value, or for less than fair market value, of the
collateral in the absolute and sole discretion of Lender. With respect to any
collateral that is personal property, Lender shall give Guarantor ten (10) days’
prior written notice of any sale or other disposition, except for personal
property collateral that is perishable, threatens to decline speedily in value,
is of a type customarily sold on a recognized market, or is cash, cash
equivalents, certificates of deposit or the like, and except as to Lender’s
right of set-off. Guarantor’s sole right with respect to all collateral shall be
to bid at a sale thereof in accordance with applicable law.
 
(viii)  Lender may obtain additional obligors for any or all Obligations, and
may substitute or release Borrower or any other obligor.
 
(ix)  Lender may fail to file or pursue a claim in any bankruptcy, insolvency,
probate, reorganization, or other proceeding as to any or all Obligations or any
or all liens and encumbrances securing the Obligations.
 
(x)  Lender may subordinate (A) any or all liens and encumbrances securing the
Obligations or this Guaranty, or (B) any or all Obligations.
 
(xi)  Lender may amend, modify, extend, renew, restate, supplement, or terminate
in whole or in part any or all Loan Documents.
 
(xii)  Lender may assign any or all of its rights and delegate its obligations
under the Loan Documents, in whole or in part (including, without limitation, by
participation).
 
(xiii)  Lender may do any other act or make any other omission that might
otherwise constitute an extinguishment or a legal or equitable discharge of, or
defense by, Guarantor.
 
7.  GUARANTOR WAIVERS.
 
(a)  Note and Notice Waivers. Guarantor waives, to the full extent permitted by
law, presentment, notice of dishonor, protest, notice of protest, notice of
intent to accelerate, notice of acceleration, and all other notices or demands
of any kind (including, without limitation, notice of the acceptance by Lender
of this Guaranty, notice of the existence, creation, non-payment, or
non-performance of any or all Obligations, and notice of the acts or omissions
described in Sections 6(c) and 6(d), excepting only notices specifically
provided for in this Guaranty).
 
(b)  Waiver of Acts and Omissions of Lender. Guarantor waives any defense to
enforcement of the Guarantor Obligations or any liens and encumbrances granted
by Guarantor based on acts and omissions of Lender described in Sections 6(c)
and 6(d).
 
(c)  Waiver of Statutory Provisions. Guarantor waives any and all rights and
benefits under Utah Code Annotated§ 78-37-1, Utah Code Annotated§ 57-1-32 and
any other similar or replacement statutes or rules now or hereafter in effect
and any other statutes or rules now or hereafter in effect that purport to
confer specific rights upon, or make specific defenses or procedures available
to, guarantors, or limit the right of Lender to recover a deficiency judgment,
or to otherwise proceed, against any person or entity obligated for payment of
the Loan, after any trustee’s sale, any judicial foreclosure sale or any
personal property sale of any collateral securing the Loan.
 
(d)  Waiver of Statute of Limitations. To the full extent permitted by law,
Guarantor waives any and all statutes of limitations as a defense to any or all
Obligations.
 
(e)  Waiver of Law and Equitable Principles Conflicting With This Guaranty.
Guarantor waives any and all provisions of law and equitable principles that
conflict with this Guaranty.
 
(f)  Waiver of Any Obligation of Lender to Inform Guarantor. Guarantor waives
any right to require Lender, and Lender shall have no obligation, to provide to
Guarantor any information concerning performance of the Obligations, the ability
of Borrower to perform the Obligations, or any other matter, regardless of what
information Lender may have from time to time.
 
(g)  Waiver of Contribution, Exoneration, Indemnification, Reimbursement,
Subrogation, and Other Rights Against Borrower and Other Loan Parties. Until
such time as the Obligations have been fully satisfied, Guarantor waives any and
all present and future claims, remedies, and rights of Guarantor against
Borrower or any other guarantor, any collateral, and any other property,
interests in property, or rights to property of Borrower or any other guarantor
(i) arising from any performance by Guarantor hereunder, (ii) arising from any
application of any collateral or any other property, interests in property, or
rights to property of Guarantor to payment or performance of the Obligations, or
(iii) otherwise arising in respect of the Loan Documents, regardless of whether
such claims, remedies, and rights arise under any present or future agreement,
document, or instrument or are provided by any law, ordinance, regulation, or
rule (federal, state, or local) (including, without limitation, (A) any and all
rights of contribution, exoneration, indemnity, reimbursement, and subrogation,
and (B) any and all rights to participate in the rights and remedies of Lender
against Borrower, any other guarantor, and any collateral).
 
(h)  WAIVER OF JURY TRIAL. EACH OF GUARANTOR AND LENDER (BY ITS ACCEPTANCE
HEREOF) HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED UPON CONTRACT, TORT OR ANY OTHER THEORY).
EACH OF GUARANTOR AND LENDER (BY ITS ACCEPTANCE HEREOF) (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
(i)  WAIVER OF SPECIAL DAMAGES. TO THE EXTENT PERMITTED BY APPLICABLE LAW,
GUARANTOR SHALL NOT ASSERT, AND HEREBY WAIVES, ANY CLAIM AGAINST LENDER, ON ANY
THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES
(AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR
AS A RESULT OF, THIS GUARANTY OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY, THE TRANSACTIONS, THE LOAN OR THE USE OF THE PROCEEDS THEREOF.
 
(j)  MISCELLANEOUS WAIVERS. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
GUARANTOR HEREBY WAIVES ANY AND ALL RIGHTS TO REQUIRE MARSHALLING OF ASSETS BY
LENDER. WITH RESPECT TO ANY SUIT, ACTION OR PROCEEDINGS RELATING TO THIS
GUARANTY OR THE OTHER GUARANTOR LOAN DOCUMENTS (EACH, A “PROCEEDING”), GUARANTOR
IRREVOCABLY (A) SUBMITS TO THE JURISDICTION OF THE STATE AND FEDERAL COURTS
HAVING JURISDICTION IN THE CITY OF SALT LAKE, COUNTY OF SALT LAKE AND STATE OF
UTAH, AND (B) WAIVES ANY OBJECTION WHICH IT MAY HAVE AT ANY TIME TO THE LAYING
OF VENUE OF ANY PROCEEDING BROUGHT IN ANY SUCH COURT, WAIVES ANY CLAIM THAT ANY
PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM AND FURTHER WAIVES THE
RIGHT TO OBJECT, WITH RESPECT TO SUCH PROCEEDING, THAT SUCH COURT DOES NOT HAVE
JURISDICTION OVER SUCH PARTY. NOTHING IN THIS GUARANTY SHALL PRECLUDE LENDER
FROM BRINGING A PROCEEDING IN ANY OTHER JURISDICTION NOR WILL THE BRINGING OF A
PROCEEDING IN ANY ONE OR MORE JURISDICTIONS PRECLUDE THE BRINGING OF A
PROCEEDING IN ANY OTHER JURISDICTION. GUARANTOR FURTHER AGREES AND CONSENTS
THAT, IN ADDITION TO ANY METHODS OF SERVICE OF PROCESS PROVIDED FOR UNDER
APPLICABLE LAW, ALL SERVICE OF PROCESS IN ANY PROCEEDING IN ANY UTAH STATE OR
UNITED STATES COURT SITTING IN THE CITY OF SALT LAKE AND COUNTY OF SALT LAKE MAY
BE MADE BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO
GUARANTOR AT THE ADDRESS INDICATED BELOW, AND SERVICE SO MADE SHALL BE COMPLETE
UPON RECEIPT; EXCEPT THAT IF GUARANTOR SHALL REFUSE TO ACCEPT DELIVERY, SERVICE
SHALL BE DEEMED COMPLETE FIVE (5) DAYS AFTER THE SAME SHALL HAVE BEEN SO MAILED.
 
8.  SUBORDINATION. If from time to time Borrower shall have liabilities or
obligations to Guarantor, such liabilities and obligations and any and all
assignments as security, grants in trust, liens, mortgages, security interests,
other encumbrances, and other interests and rights securing such liabilities and
obligations shall at all times be fully subordinate with respect to (a)
assignment as security, grant in trust, lien, mortgage, security interest, other
encumbrance, and other interest and right (if any), (b) time and right of
payment and performance, and (c) rights against any collateral therefor (if
any), to payment and performance in full of the Obligations and the right of
Lender to realize upon any or all Collateral. Guarantor agrees that such
liabilities and obligations of Borrower to Guarantor shall not be secured by any
assignment as security, grant in trust, lien, mortgage, security interest, other
encumbrance or other interest or right in any property, interests in property,
or rights to property of Borrower and that during the continuance of an Event of
Default, Borrower shall not pay, and Guarantor shall not receive, payments of
any or all liabilities or obligations of Borrower to Guarantor until after
payment and performance of the Obligations in full, unless Lender consents
thereto in writing. If, notwithstanding the foregoing, during the continuance of
an Event of Default, Guarantor receives any payment from Borrower, such payment
shall be held in trust by Guarantor for the benefit of Lender, shall be
segregated from the other funds of Guarantor, and shall forthwith be paid by
Guarantor to Lender and applied to payment of the Obligations, whether or not
then due. To secure this Guaranty, Guarantor grants to Lender a lien and
security interest in all liabilities and obligations of Borrower to Guarantor,
in any assignments as security, grants in trust, liens, mortgages, security
interests, other encumbrances, other interests or rights securing such
liabilities and obligations, and in all of Guarantor’s right, title, and
interest in and to any payments, property, interests in property, or rights to
property acquired or received by Guarantor from Borrower in respect of any
liabilities or obligations of Borrower to Guarantor.
 
9.  LIMITATION ON OBLIGATIONS. The provisions of this Guaranty are severable,
and in any action or proceeding involving any state corporate law, or any state,
federal or foreign bankruptcy, insolvency, reorganization or other law affecting
the rights of creditors generally, if the obligations of Guarantor under this
Guaranty would otherwise be held or determined to be avoidable, invalid or
unenforceable on account of the amount of Guarantor’s liability under this
Guaranty, then, notwithstanding any other provision of this Guaranty to the
contrary, the amount of such liability shall, without any further action by
Guarantor or Lender, be automatically limited and reduced to the highest amount
that is valid and enforceable as determined in such action or proceeding (such
highest amount determined hereunder being Guarantor’s “Maximum Liability”). This
Section 9 with respect to the Maximum Liability of Guarantor is intended solely
to preserve the rights of Lender hereunder to the maximum extent not subject to
avoidance under applicable law, and neither Guarantor nor any other person or
entity shall have any right or claim under this Section 9 with respect to the
Maximum Liability, except to the extent necessary so that the obligations of
Guarantor hereunder shall not be rendered voidable under applicable law.
 
10.  RIGHTS AND REMEDIES OF LENDER. The rights and remedies of Lender shall be
cumulative and non-exclusive. Delay, discontinuance, or failure to exercise any
right or remedy of Lender shall not be a waiver thereof, of any other right or
remedy of Lender, or of the time of the essence provision. Exercise of any right
or remedy of Lender shall not cure or waive any Event of Default or invalidate
any act done in response to any Event of Default.
 
11.  SURVIVAL. The representations, warranties, and covenants of Guarantor in
this Guaranty shall survive the execution and delivery of this Guaranty.
 
12.  INTEGRATION, ENTIRE AGREEMENT, CHANGE, DISCHARGE, TERMINATION, WAIVER,
APPROVAL, CONSENT, ETC. This Guaranty contains the complete understanding and
agreement of Guarantor and Lender and supersedes all prior representations,
warranties, agreements, arrangements, understandings, and negotiations. No
provision of this Guaranty may be changed, discharged, supplemented, terminated,
or waived except in a writing signed by the parties thereto. Delay or failure by
Lender to insist on performance of any obligation when due or compliance with
any other term or condition in this Guaranty shall not operate as a waiver
thereof or of any other obligation, term, or condition or of the time of the
essence provision. Acceptance of late payments or performance shall not be a
waiver of the time of the essence provision, the right of Lender to require that
subsequent payments or performance be made when due, or the right of Lender to
declare an Event of Default if subsequent payments or performance are not made
when due. Any approval, consent, or statement that a matter is satisfactory by
Lender under this Guaranty must be in writing executed by Lender and shall apply
only to the person(s) and facts specifically set forth in the writing.
 
13.  BINDING EFFECT. This Guaranty shall be binding upon Guarantor and shall
inure to the benefit of Lender and their successors and assigns, and the
executors, legal administrators, personal representatives, heirs, devisees, and
beneficiaries of Guarantor, provided, however, that Guarantor may not delegate
any of its obligations under this Guaranty and any purported delegation shall be
void. Lender may from time to time in its absolute and sole discretion assign
its rights and delegate its obligations under the Loan Documents, in whole or in
part, without notice to or consent by Guarantor (including, without limitation,
participation). In addition to any greater or lesser limitation provided by law,
Guarantor shall not assert against any assignee of Lender any claims or defenses
Guarantor may have against Lender, except claims and defenses, if any, arising
under this Guaranty.
 
14.  COSTS, EXPENSES, AND FEES. Guarantor shall promptly pay to Lender, upon
demand, with interest thereon at the Default Interest Rate, reasonable
attorneys’ fees and all costs and other expenses paid or incurred by Lender in
enforcing or exercising its rights or remedies created by, connected with or
provided for in this Guaranty.
 
15.  SEVERABILITY. If any provision or any part of any provision of this
Guaranty is unenforceable, the enforceability of the other provisions or the
other provisions and the remainder of the subject provision, respectively, shall
not be affected and they shall remain in full force and effect.
 
16.  CHOICE OF LAW. THIS GUARANTY AND THE TRANSACTIONS CONTEMPLATED HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
UTAH WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES. THE PARTIES AGREE
THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH THIS GUARANTY AND THE
OTHER GUARANTOR LOAN DOCUMENTS MAY BE TRIED AND LITIGATED IN THE STATE AND
FEDERAL COURTS LOCATED IN THE COUNTY OF SALT LAKE, STATE OF UTAH OR, IN ANY
OTHER COURT IN WHICH A PARTY SHALL INITIATE LEGAL OR EQUITABLE PROCEEDINGS AND
WHICH HAS SUBJECT MATTER JURISDICTION OVER THE MATTER IN CONTROVERSY. EACH OF
GUARANTOR, AND BY ACCEPTANCE HEREOF, LENDER WAIVES, TO THE EXTENT PERMITTED
UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM
NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ANY STATE OR FEDERAL COURT LOCATED IN THE COUNTY OF SALT LAKE, STATE OF UTAH.
 
17.  TIME OF THE ESSENCE. Time is of the essence with regard to each provision
of this Guaranty as to which time is a factor.
 
18.  NOTICES AND DEMANDS. All notices, requests, demands and consents to be made
hereunder to the parties hereto shall be in writing and shall be delivered by
hand or sent by registered mail or certified mail, postage prepaid, return
receipt requested (except for any notice address which is a post office box, in
which case notice may be given by first class mail), through the United States
Postal Service to the addresses shown below, or such other address which the
parties may provide to one another in accordance herewith. Such notices,
requests, demands and consents, if sent by mail, shall be deemed given two (2)
Business Days after deposit in the United States mail, and if delivered by hand,
shall be deemed given when delivered.
 
To Lender:         JPMorgan Chase Bank, N.A.
80 West Broadway, Suite 200
Salt Lake City, Utah 84101
Attn: Paul Sommer
 
with a copy to:    Snell & Wilmer L.L.P.
Gateway Tower West
15 West South Temple, Suite 1200
Salt Lake City, Utah 84101
Attn: Brian D. Cunningham, Esq.
 
To Guarantor:        c/o Franklin Covey Co.
2200 West Parkway Blvd.
Salt Lake City, Utah 84110
Attn: Richard Putnam
 
with a copy to:    Dorsey & Whitney LLP
170 South Main Street, Suite 900
Salt Lake City, Utah 84101
Attn: Nolan S. Taylor, Esq.


19.  JOINT AND SEVERAL OBLIGATIONS. This Guaranty may be executed by more than
one person, and in such event the obligations hereunder shall be the joint and
several obligations of each such person. Each reference to Guarantor shall be a
reference to each person executing this Guaranty individually and to all such
persons collectively. Each Guarantor’s liability is independent of the
obligations of the other Guarantors. Lender may bring an action against any
Guarantor to enforce this Guaranty, whether an action is brought against the
other Guarantors.
 
20.  PARTIAL PERFORMANCE. Guarantor’s performance of a portion, but not all, of
the Obligations shall in no way limit, affect, modify or abridge Guarantor’s
liability for the Obligations which are not performed. Without in any way
limiting the generality of the foregoing, in the event that Lender is awarded a
judgment in any suit brought to enforce Guarantor’s covenant to perform a
portion of the Obligations, such judgment shall in no way be deemed to release
Guarantor from its covenant to perform any portion of the Obligations which is
not the subject of the suit.
 
21.  INDEMNIFICATION OF LENDER. TO THE FULLEST EXTENT PERMITTED BY LAW,
GUARANTOR AGREES TO PROTECT, INDEMNIFY, DEFEND AND SAVE HARMLESS LENDER, ITS
DIRECTORS, OFFICERS, AGENTS, ATTORNEYS, AND EMPLOYEES FOR, FROM, AND AGAINST ANY
AND ALL LIABILITY, EXPENSE, OR DAMAGE OF ANY KIND OR NATURE AND FOR, FROM, AND
AGAINST ANY SUITS, CLAIMS, OR DEMANDS, INCLUDING REASONABLE ATTORNEY’S FEES AND
EXPENSES ON ACCOUNT OF ANY MATTER OR THING OR ACTION, WHETHER IN SUIT OR NOT,
ARISING OUT OF THIS GUARANTY, OR IN CONNECTION HEREWITH, EXCLUDING HOWEVER, ANY
MATTERS ARISING OUT OF AN INDEMNIFIED PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OR ANY MATTERS ARISING AFTER LENDER HAS TAKEN TITLE TO OR POSSESSION
OF THE COLLATERAL PLEDGED BY ANY GUARANTOR DOCUMENT. Upon receiving knowledge of
any suit, claim, or demand asserted by a third party that Lender believes is
covered by this indemnity, Lender shall give Guarantor notice of the matter and
an opportunity to defend it, at Guarantor's sole cost and expense, with legal
counsel satisfactory to Lender. Lender may also require Guarantor to so defend
the matter. The obligations on the part of Guarantor under this Section 21 shall
survive the payment and performance of the Obligations.
 
22.  RESCISSION OR RETURN OF PAYMENTS. If at any time or from time to time,
whether before or after payment and performance of the Obligations in full, all
or any part of any amount received by Lender in payment of, or on account of,
any Obligation is or must be, or is claimed to be, avoided, rescinded, or
returned by Lender to Guarantor or any other person for any reason whatsoever
(including, without limitation, bankruptcy, insolvency, or reorganization of
Guarantor or any other person), such Obligation and any liens and encumbrances
that secured such Obligation at the time such avoided, rescinded, or returned
payment was received by Lender shall be deemed to have continued in existence or
shall be reinstated, as the case may be, all as though such payment had not been
received.
 
23.  COUNTERPART EXECUTION. This Guaranty may be executed in one or more
counterparts, each of which will be deemed an original and all of which together
will constitute one and the same document. Signature pages may be detached from
the counterparts and attached to a single copy of this Guaranty to physically
form one document. Facsimile signature pages will be acceptable, provided
originally signed signature pages are provided to each of the other parties by
overnight courier.
 
24.  RIGHT OF SET-OFF. In addition to any other rights and remedies of Lender,
upon the occurrence of an Event of Default, including the failure of Guarantor
to timely perform any obligation hereunder, Lender is authorized at any time and
from time to time during the continuance of such default or Event of Default,
without prior notice to Guarantor (any such notice being waived by Guarantor to
the fullest extent permitted by law) to set-off and apply any and all deposits
or deposit accounts (general or special, time or demand, provisional or final)
at any time held by Lender to or for the credit or the account of Guarantor
against any and all obligations of Guarantor under the Loan Documents, now or
hereafter existing, irrespective of whether or not Lender shall have made demand
under this Guaranty or any other Loan Document and although such amounts owed
may be contingent or unmatured.
 
[Remainder of Page Intentionally Left Blank]
 
 


IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be executed as of the
date first above written.
 

        FRANKLIN COVEY PRINTING, INC.  
   
  a Utah corporation
    By:    /s/ RICHARD PUTNAM  

--------------------------------------------------------------------------------

Name: Richard Putnam   Title: Treasurer

 
 

        FRANKLIN DEVELOPMENT CORPORATION  
   
  a Utah corporation
    By:    /s/ RICHARD PUTNAM  

--------------------------------------------------------------------------------

Name: Richard Putnam   Title: Vice President

 
 

        FRANKLIN COVEY TRAVEL, INC.  
   
  a Utah corporation
    By:    /s/ RICHARD PUTNAM  

--------------------------------------------------------------------------------

Name: Richard Putnam   Title: Treasurer

 
 

        FRANKLIN COVEY CATALOG SALES, INC.  
   
  a Utah corporation
    By:    /s/ RICHARD PUTNAM  

--------------------------------------------------------------------------------

Name: Richard Putnam   Title: Treasurer

 
 

        FRANKLIN COVEY CLIENT SALES, INC.  
   
  a Utah corporation
    By:    /s/ RICHARD PUTNAM  

--------------------------------------------------------------------------------

Name: Richard Putnam   Title: Treasurer

 
 

        FRANKLIN COVEY PRODUCT SALES, INC.  
   
  a Utah corporation
    By:    /s/ RICHARD PUTNAM  

--------------------------------------------------------------------------------

Name: Richard Putnam   Title: Treasurer

 
 
 

        FRANKLIN COVEY SERVICES, L.L.C.  
   
  a Utah limited liability company
 
 By:  
FRANKLIN COVEY CLIENT SALES, INC.     
a Utah corporation, its member
 
  By:    /s/ RICHARD PUTNAM  

--------------------------------------------------------------------------------

Name: Richard Putnam   Title: Treasurer

 
 
 

     
 By:  
FRANKLIN DEVELOPMENT CORPORATION  
   
  a Utah corporation
    By:    /s/ RICHARD PUTNAM  

--------------------------------------------------------------------------------

Name: Richard Putnam   Title: Vice President

 
 
 

        FRANKLIN COVEY MARKETING, LTD.  
   
  a Utah limited partnership
 
 By:  
FRANKLIN COVEY DEVELOPMENT CORPORATION     
a Utah corporation, its general partner
 
  By:    /s/ RICHARD PUTNAM  

--------------------------------------------------------------------------------

Name: Richard Putnam  
Title: Vice President
"Guarantor"

 
 